ORDER

This Court having considered the Joint Petition for One-Year Suspension of Respondent By Consent filed by the Attorney Grievance Commission of Maryland, Petitioner, and Gary R. Miller, Respondent, it is this 18th day of January, 2000,
ORDERED, by the Court of Appeals of Maryland that Gary R. Miller be, and he hereby is, suspended from the practice of law for a period of one year, effective immediately; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Gary R. Miller from the register of attorneys in this Court and, pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State; and it is further
ORDERED, that upon conclusion of his suspension, Respondent’s practice, including the use and management of any attorney trust account he may open, shall be monitored for a period of one year by an attorney deemed acceptable by Bar Counsel, and that said monitor is to submit monthly reports to Bar Counsel for six months and quarterly reports thereafter.